DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.
Response to Arguments
Applicant’s amendment to claims 1, 7, and 23 in the reply filed on 10/09/2020 is acknowledged; claims 3-5, 9-12, 15-20, 24-25 were previously cancelled.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations in claim 22 are already claimed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,035,101 to Sajoto et al (“Sajoto”) in view of US 2004/0187787 to Dawson et al (“Dawson”) and further in view of US 6,054,688 to Moschini, as evidenced by US 6,902,622 to Johnsgard et al (“Johnsgard”), and US 2010/0043708 to Choi et al (“Choi”).
Regarding Claim 1:
Sajoto discloses a substrate receiving plate (13A [top shell plate], Fig. 4A) having a first surface (top surface of 13A) and a second surface (bottom surface of 13A) opposing the first surface (see Fig. 4A), wherein the second surface of the substrate receiving plate (bottom surface of 13A) is coupled to the first surface of the temperature-controlled plate (top surface of 12A, see col. 15, lines 28-31 and Fig. 4A where 13A is coupled to 12A); and an annular thermal choke (407 [thermal break]) disposed between the first zone (zone of 14B) and the second zone (zone of 14A, see col. 14, lines 54-60 where 407 isolates 14A from 14B), wherein the thermal choke (407) is a cut-out (407) formed through the entire thickness of the temperature-controlled plate (see col. 14, lines 54-60 where 407 is fabricated through 12A and see Fig. 4A where 407 cuts completely through 12A), and a bore (20/20A/2B [lift pin hole], see Fig. 2A/2B, 4A, 5) and a lift pin (38 [lift pin], Fig. 2A) sized to pass through the bore (20/20A/20B, see Fig. 5, and see col. 10, lines 10-15 where 38 is sized to pass through 20/20A/20B). Sajoto discloses that the pattern of bores (20B, Fig. 5) with the annular thermal choke (407A) both of which are aligned on a circumference edge of a circle (see col. 17, lines 35-45 and Fig. 5-6).
However Sajoto does not disclose the annular thermal choke is a continuous annular thermal choke; and the annular thermal choke is also formed into a thickness of the substrate receiving plate so that a portion of the substrate receiving plate disposed above the second zone is connected to a portion of the substrate receiving plate disposed above the first zone by a thin bridge; the bore formed through the thin bridge, wherein the bore opens into the cutout. 
Regarding the annular thermal choke being continuous, Dawson teaches an annular thermal choke (90 [thermal break], Fig. 2, 3) can have different configurations in the substrate support (see para. [0045]), and preferably comprises annular channels located between adjacent fluid flow passages (see para. [0045] and Fig. 2, 3 where 90’s are continuous concentric rings) for the purpose of controlling heat transfer in the substrate support and reducing heat transfer between fluid flow passages thereby enhancing thermal control of the fluid flow passages and surrounding portions of the body (see para. [0042]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the discontinuous ring configuration of the thermal choke in the temperature controlled plate taught by Sajoto with the continuous ring configuration taught by Dawson with motivation to control heat transfer in the substrate support and reduce heat transfer between fluid flow passages thereby enhancing thermal control of the fluid flow passages and surrounding portions of the body.
Regarding a thin bridge, Moschini discloses a continuous annular thermal choke (70 [groove], Fig. 6/4) is a cut-out (70) formed into a thickness of a substrate receiving plate (54 [heater plate]) so that a portion of the substrate receiving plate disposed above the second zone (portion above zones 2 and 3) is connected to a portion of the substrate receiving plate disposed above the first zone (portion above zone 1) by a thin bridge (72 [chokepoint], Fig. 5) where 70 [groove] is 2/3 depth of the thickness of the 54, which would leave 72 being 1/3 thickness of 54, see also col. 5, lines 46-65), for the purpose of 
This is evidenced by Johnsgard, which discloses a bore (“holes,” see Fig. 13 and col. 8, lines 45-52) formed through a thin bridge (403 [substrate support plate], Fig. 13) is sized to allow passage of a substrate lift pin (407 [lift pins]) for the purpose of plugging thermal gaps (the holes in the plate) thereby reducing heat loss from the wafer, and the thermal profile presented to the wafer from the substrate support plate is more uniform (see col. 8, lines 60-67, col. 9, lines 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the partial cut-out and continuous thin bridge taught by Moschini to the substrate receiving plate of Sajoto with motivation to have various heating patterns configured to accomplish the objective of the heating the substrate in the substantially uniform manner. This is evidenced by Johnsgard with motivation to plug thermal gaps (the holes in the plate) thereby reducing heat loss from the wafer, and the thermal profile presented to the wafer from the substrate support plate is more uniform.
The apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard discloses further comprising: a base support plate (12B [lower inner core member], Fig. 4A, 5, Sajoto) having a first surface (top surface of 12B) and a second surface (bottom surface of 12B) opposing the first surface (see Fig. 4A), the first surface of the base support plate (top surface of 12B) is disposed proximate the second surface of the temperature-controlled plate (bottom surface of 12A), and the base support plate (12B) has a plurality of fluid channels (402 [cooling tubing], see col. 14, lines 25-50). Additionally, regarding the plurality of fluid channels, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
The apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard does not disclose a blocking plate disposed between the base support plate and the temperature- controlled plate, wherein the blocking plate is sized to cover the plurality of fluid channels and the cut-out, wherein an upper surface of the blocking plate is in direct contact with the first and second set of heating elements.
However Choi discloses a blocking plate (24 [second layer], Fig. 1) disposed between a base support plate (22 [first layer]) and a temperature-controlled plate (26 [third layer]), wherein the blocking plate (24) is sized to cover a plurality of fluid components (30 [heating layer), wherein an upper surface of the blocking plate (top of 24) appears to be in direct contact with the a set of heating elements (40 [heating layer]), see para. [0046-0048]) for the purpose of heating a substrate to a desired process temperature (para. [0008]) and/or having good insulating properties at high temperatures 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blocking plate and configuration as taught by Choi with motivation to heat a substrate to a desired process temperature and/or have good insulating properties at high temperatures.
Regarding Claim 2: The apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard discloses wherein the first zone (zone of 14B, Fig. 4A, Sajoto) is considered capable to cover the majority of the temperature-controlled plate (12A) around its central region (central region of 12A, see Fig. 12A where zone of 14B appears to cover more than half of 12A). A majority is interpreted to mean more than half.
Claims 3-5: (Cancelled).
Regarding Claim 6:
However Dawson teaches wherein a temperature-controlled plate (50 [body], Fig. 2), the base support plate (70 [cover]), and the substrate receiving plate (55 [dielectric layer) are formed of aluminum, stainless steel, aluminum oxide, or aluminum nitride (see para. [0032-0033] where 50 can comprise aluminum, 70 can comprise aluminum, and 55 can comprise alumina which is aluminum oxide) for the purpose of controlling the temperature distribution, thereby enhancing the uniformity of plasma processing of a substrate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Dawson to the apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard with motivation to control the temperature distribution, thereby enhancing the uniformity of plasma processing of a substrate.
Regarding Claim 21: The apparatus of Inagawa in view of Moschini, and Johnsgard does not disclose wherein the ratio of the thickness of the thin bridge to the combined thickness of the substrate receiving plate and the temperature-controlled plate is about 1:1.05 to about 1:10.  
Yet, the apparatus of Dawson to the apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard already discloses two plates (Sajoto), and Moschini also teaches that the depth of the groove (70, Fig. 5-6) may vary as long as the thin bridge (72 [choke point]) substantially impedes the transfer of heat between the separate thermal zones (54, see col.  5, lines 45-65).
Additionally, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization teaching of thickness of the bridge, taught by Moschini in the apparatus of Dawson to the apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard with motivation to substantially impede the transfer of heat between the separate thermal zones.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson to the apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard as applied to claims 1, 2, 6, and 21 above, and further in view of US 5,775,416 to Heimanson et al (“Heimanson”).
Regarding Claim 22: The apparatus of Dawson to the apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard does not disclose a blocking plate disposed between the base support plate and the temperature-controlled plate, wherein the blocking plate is sized to cover the plurality of fluid channels.
Heimanson teaches a blocking plate (36a [stainless steel plate], Fig. 1) is disposed between the base support plate (36b) and a temperature-controlled plate (24 [heating unit]) wherein the blocking plate (36a) is sized to cover the plurality of fluid channels (38 [passageways or channels], see col. 3, lines 30-37) of a base support plate (36b [stainless steel plate], Fig. 1) which are disposed in the upper surface (see Fig. 1 were 38 is in top of 36b). Heimanson discloses this for the purpose of requiring the substrate support to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the base plate, blocking plate, and fluid channels and configuration taught by Heimanson to the apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard with motivation to require the substrate support to have both heating and cooling to achieve the desire temperature patterns.
Claims 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,035,101 to Sajoto et al (“Sajoto”) in view of US 2004/0187787 to Dawson et al (“Dawson”) and further in view of US 6,054,688 to Moschini, as evidenced by US 6,902,622 to Johnsgard et al (“Johnsgard”) and further in view of US 5,775,416 to Heimanson et al (“Heimanson”) and US 2010/0043708 to Choi et al (“Choi”).
Regarding Claim 7: Sajoto discloses a pedestal heater for a processing chamber, comprising: a substrate receiving plate (13A [top shell plate], Fig. 4A) having an upper surface (top surface of 13A) and a bottom surface (bottom surface of 13A) opposing the upper surface (see Fig. 4A); a temperature-controlled plate (12A [upper inner core member], Fig. 4A) having an upper surface (top surface of 12A) and a bottom surface (bottom surface of 12A) opposing the upper surface (see Fig. 4A), the upper surface (of the temperature-controlled plate (top surface of 12A) is coupled to the bottom of the substrate receiving plate (bottom surface of 13A, see Fig. 4A), the temperature-controlled plate (12A) comprising: a first zone (zone comprising 14B) disposed in a central region 
Sajoto discloses a cut-out (407 [thermal break], Fig. 4) between the first zone (zone of 14B) and the second zone (zone of 14A), the cut-out extending through the temperature-controlled plate (12A) from the bottom surface (bottom surface of 12A) to the upper surface (upper surface of 12A); a base support plate (12B [lower inner core member], Fig. 4A, 5) having an upper surface (top surface of 12B) and a bottom surface (bottom surface of 12B) opposing the upper surface (see Fig. 4A), the base support plate (12B) has a plurality of fluid channels (402 [cooling tubing], see col. 14, lines 25-50); and a bore (20/20A/2B [lift pin hole], see Fig. 2B, 4A, 5), and a lift pin (38 [lift pin], Fig. 2A) sized to pass through the bore (20/20A/20B, see Fig. 5, and see col. 10, lines 10-15 where 38 is sized to pass through 20/20A/20B). Sajoto discloses that the pattern of bores (20B, Fig. 5) with the annular thermal choke (407A) both of which are aligned on a circumference edge of a circle (see col. 17, lines 35-45 and Fig. 5-6).
Additionally, regarding the plurality of fluid channels, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
However, Sajoto does not disclose the cut-out is a continuous cut-out; the cut-out extending into a portion of the substrate receiving plate to provide a bridge portion in the substrate receiving plate; the plurality of fluid channels disposed in the upper surface of the base support plate; and a blocking plate disposed between the base support plate and the temperature-controlled plate, wherein the blocking plate is sized to cover the plurality of fluid channels and the cut-out, wherein an upper surface of the blocking plate is in direct contact with the first and second set of heating elements; the bore formed through the thin bridge and a bore formed through the bridge portion, wherein the bore opens into the cutout,. 
Regarding the annular thermal choke being continuous, Dawson teaches an annular cut-out (90 [thermal break], Fig. 2, 3) can have different configurations in the substrate support (see para. [0045]), and preferably comprises annular channels located between adjacent fluid flow passages (see para. [0045] and Fig. 2, 3 where 90’s are continuous concentric rings) for the purpose of controlling heat transfer in the substrate support and reducing heat transfer between fluid flow passages thereby enhancing thermal control of the fluid flow passages and surrounding portions of the body (see para. [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the discontinuous ring configuration of the cut-out in the temperature controlled plate taught by Sajoto with the continuous ring configuration taught by Dawson with motivation to control heat transfer in the substrate support and reduce heat transfer between fluid flow passages thereby 
Regarding a thin bridge, Moschini discloses a continuous cut-out (70 [groove], Fig. 6) is a cut-out (70) formed into a thickness of a substrate receiving plate (54 [heater plate]) so that a portion of the substrate receiving plate disposed above the second zone (portion above zones 2 and 3) is connected to a portion of the substrate receiving plate disposed above the first zone (portion above zone 1) by a thin bridge (72 [chokepoint], Fig. 5) where 70 [groove] is 2/3 depth of the thickness of the 54, which would leave 72 being 1/3 thickness of 54, see also col. 5, lines 46-65), for the purpose of impeding transfer of the heat between zone 1 and zone 2 (see col. 5, lines 55-58) thereby having the substrate increase its temperature substantially uniformly across its surface (see col. 5, lines 35-40).  It is noted that the thin-bridge/cut-out of the continuous annular thermal choke of the apparatus of Sajoto in view of Dawson and Moschini would render the bore (of Sajoto) being formed through the continuous thin bridge (of Moschini, Fig. 6/4) in the substrate receiving plate (of Sajoto), and the bore (of Sajoto) is rendered to open into the cutout (in the plate(s) of Sajoto, Fig. 5), as the bore is shown in Sajoto to lie directly on the circumferential line of the thermal break (see Sajoto, Fig. 5). 
This is evidenced by Johnsgard, which discloses a bore (“holes,” see Fig. 13 and col. 8, lines 45-52) formed through a thin bridge (403 [substrate support plate], Fig. 13) is sized to allow passage of a substrate lift pin (407 [lift pins]) for the purpose of plugging thermal gaps (the holes in the plate) thereby reducing heat loss from the wafer, and the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the partial cut-out and continuous thin bridge taught by Moschini to the substrate receiving plate of Sajoto with motivation to have various heating patterns configured to accomplish the objective of the heating the substrate in the substantially uniform manner. This is evidenced by Johnsgard with motivation to plug thermal gaps (the holes in the plate) thereby reducing heat loss from the wafer, and the thermal profile presented to the wafer from the substrate support plate is more uniform.
Regarding channels disposed in an upper surface, Heimanson teaches a base support plate (22 [stainless steel plate], Fig. 1) has a plurality of fluid channels (38 [passageways or channels]) disposed in the upper surface (see Fig. 1 were 38 is in top of 36b) for the purpose of requiring the substrate support to have both heating and cooling to achieve the desire temperature patterns (see col. 1, lines 53-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fluid channels and configuration in the base plate taught by Heimanson with motivation to require the substrate support to have both heating and cooling to achieve the desire temperature patterns.
Regarding a blocking plate, Choi discloses a blocking plate (24 [second layer], Fig. 1) disposed between a base support plate (22 [first layer]) and a temperature-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blocking plate and configuration as taught by Choi with motivation to heat a substrate to a desired process temperature and/or have good insulating properties at high temperatures.
Regarding the cut-out being covered, the blocking plate (24, Choi, Fig. 1) would be capable of covering the cut-out (407, Fig. 2, Sajoto) as it’s a plate (24, Fig. 1, Choi).
Regarding Claim 8: The apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard and further in view of Heimanson discloses wherein the first zone (zone of 14B, Fig. 2, Sajoto) is concentric with the second zone (zone of 14A).
Claims 9-12: (Cancelled). 
Regarding Claim 14: The apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard and further in view of Heimanson discloses wherein the first and second sets of heating elements (14B and 14A, respectively, see Fig. 2, 3, Sajoto) are arranged in a radially symmetrical manner about the central region (see Fig. 3 where they 
Claims 15-20: (Cancelled).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sajoto in view of Dawson and Moschini as evidenced by Johnsgard and further in view of Heimanson as applied to claims 7, 8, and 14 above, and further in view of US 2004/0011287 to Ootsuka. 
Regarding Claim 13: The apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard and further in view of Heimanson does not disclose wherein the temperature-controlled plate, the base support plate, and the substrate receiving plate are formed of aluminum, stainless steel, aluminum oxide, or aluminum nitride. Sajoto discloses copper but also teaches that other materials with good conductivity may be used (see col. 14, lines 20-25); regarding aluminum, Sajoto teaches improvements regarding these materials, but does not teach away as they are taught as previous non-optimal prior art for deposition of specific materials at specific temperatures (see col. 2, lines 50-67).
However Dawson teaches wherein a temperature-controlled plate (50 [body], Fig. 2), the base support plate (70 [cover]), and the substrate receiving plate (55 [dielectric layer) are formed of aluminum, stainless steel, aluminum oxide, or aluminum nitride (see para. [0032-0033] where 50 can comprise aluminum, 70 can comprise aluminum, and 55 can comprise alumina which is aluminum oxide) for the purpose of controlling the temperature distribution, thereby enhancing the uniformity of plasma processing of a substrate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Dawson to the apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard and further in view of Heimanson with motivation to control the temperature distribution, thereby enhancing the uniformity of plasma processing of a substrate.
Ootsuka teaches a blocking plate (14 [second intermediate plate, Fig. 1]) as well as the rest of the plates are made of an aluminum nitride for the purpose of having a susceptor which has a superior durability under a high temperature condition without a concern that a thermal efficiency decreases and a plate sample is contaminated (See abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the plate taught by Sajoto with that of Ootsuka, and also incorporate the material requirements of the plate taught by Ootsuka in the apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard and further in view of Heimanson with motivation to have susceptor which has a superior durability under a high temperature condition without a concern that a thermal efficiency decreases and a plate sample is contaminated.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,035,101 to Sajoto et al (“Sajoto”) in view of US 2004/0187787 to Dawson et al (“Dawson”) and further in view of US 6,054,688 to Moschini, as evidenced by US 6,902,622 to Johnsgard et al (“Johnsgard”) and US 2010/0043708 to Choi et al (“Choi”).
Regarding Claim 23:  Sajoto discloses a pedestal heater for a processing chamber, comprising: a substrate receiving plate (13A [top shell plate], Fig. 4A) having a substrate receiving surface (top surface of 13A); a base support plate (12B [lower inner core member], Fig. 4A, 5) having a one or more fluid channels (402 [cooling tubing], see col. 14, lines 25-50). Additionally, regarding the plurality of fluid channels, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
Sajoto discloses a temperature-controlled plate (12A [upper inner core member], Fig. 4A) disposed between the substrate receiving plate (13A) and the base support plate (12B), the temperature-controlled plate (12A) comprising a first set of heating elements (14B [inner heater elements]) and a second set of heating elements (14A [outer heating elements]), surrounding the first set of heating elements (14B, see Fig. 4A and col. 14, lines 25-30, 54-60); and a annular cut-out (407 [thermal break]) formed through the entire thickness of the temperature-controlled plate (see col. 14, lines 54-60 where 407 is fabricated through 12A and see Fig. 4A where 407 cuts completely through 12A), wherein the annular cut-out (407) separates the set of heating elements (14B) from the second set of heating elements (14A, see col. 14, lines 54-60 where 407 isolates 14A from 14B).
Sajoto discloses a bore (20/20A/2B [lift pin hole], see Fig. 2B, 4A, 5) and a lift pin (38 [lift pin], Fig. 2A) sized to pass through the bore (20/20A/20B, see Fig. 5, and see 
However Sajoto does not disclose the annular cut-out is a continuous annular cut-out; and extends into a thickness of the substrate receiving plate to provide a bridge portion in the substrate receiving plate; the bore formed through the thin bridge portion, wherein the bore opens into the cutout. 
Regarding the annular thermal choke being continuous, Dawson teaches an annular cut-out (90 [thermal break], Fig. 2, 3) can have different configurations in the substrate support (see para. [0045]), and preferably comprises annular channels located between adjacent fluid flow passages (see para. [0045] and Fig. 2, 3 where 90’s are continuous concentric rings) for the purpose of controlling heat transfer in the substrate support and reducing heat transfer between fluid flow passages thereby enhancing thermal control of the fluid flow passages and surrounding portions of the body (see para. [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the discontinuous ring configuration of the cut-out in the temperature controlled plate taught by Sajoto with the continuous ring configuration taught by Dawson with motivation to control heat transfer in the substrate support and reduce heat transfer between fluid flow passages thereby enhancing thermal control of the fluid flow passages and surrounding portions of the body.
Regarding a thin bridge, Moschini discloses a continuous annular cut-out (70 [groove], Fig. 6) is a cut-out (70) formed into a thickness of a substrate receiving plate (54 [heater plate]) to provide a thin bridge portion (72 [chokepoint], Fig. 5 where 70 [groove] is 2/3 depth of the thickness of the 54, which would leave 72 being 1/3 thickness of 54, see also col. 5, lines 46-65) in the substrate receiving plate (54), for the purpose of impeding transfer of the heat between zone 1 and zone 2 (see col. 5, lines 55-58) thereby having the substrate increase its temperature substantially uniformly across its surface (see col. 5, lines 35-40).  It is noted that the thin-bridge/cut-out of the continuous annular thermal choke of the apparatus of Sajoto in view of Dawson and Moschini would render the bore (of Sajoto) being formed through the continuous thin bridge (of Moschini, Fig. 6/4) in the substrate receiving plate (of Sajoto), and the bore (of Sajoto) is rendered to open into the cutout (in the plate(s) of Sajoto, Fig. 5), as the bore is shown in Sajoto to lie directly on the circumferential line of the thermal break (see Sajoto, Fig. 5). 
This is evidenced by Johnsgard, which discloses a bore (“holes,” see Fig. 13 and col. 8, lines 45-52) formed through a thin bridge (403 [substrate support plate], Fig. 13) is sized to allow passage of a substrate lift pin (407 [lift pins]) for the purpose of plugging thermal gaps (the holes in the plate) thereby reducing heat loss from the wafer, and the thermal profile presented to the wafer from the substrate support plate is more uniform (see col. 8, lines 60-67, col. 9, lines 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the partial cut-out and continuous thin bridge taught by Moschini to the substrate receiving plate of Sajoto with 
The apparatus of Sajoto in view of Dawson and Moschini as evidenced by Johnsgard does not disclose a blocking plate disposed between the base support plate and the temperature- controlled plate, wherein the blocking plate is sized to cover the plurality of fluid channels and the cut-out, wherein an upper surface of the blocking plate is in direct contact with the first and second set of heating elements.
However Choi discloses a blocking plate (24 [second layer], Fig. 1) disposed between a base support plate (22 [first layer]) and a temperature-controlled plate (26 [third layer]), wherein the blocking plate (24) is sized to cover a plurality of fluid components (30 [heating layer), wherein an upper surface of the blocking plate (top of 24) appears to be in direct contact with the a set of heating elements (40 [heating layer]), see para. [0046-0048]) for the purpose of heating a substrate to a desired process temperature (para. [0008]) and/or having good insulating properties at high temperatures (para. [0072]). It is noted that the blocking plate would necessarily cover the cut-out and both heating elements already disclosed by Sajoto in view of Dawson and Moschini as evidenced by Johnsgard.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blocking plate and 
Claims 24-25: (Cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718